Citation Nr: 1234959	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 11, 1989, to March 20, 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas, that reopened and denied the Veteran's previously denied claim of entitlement to service connection for psychological conditions, to include depression.  

In July 2011, the Veteran testified via videoconference before a Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  In December 2011, the Board reopened the previously denied claim of entitlement to service connection for variously diagnosed acquired psychiatric disorders and remanded the reopened claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran testified before an Acting VLJ with respect to all the above listed issue in July 2011.  In a September 2012 letter from the Board, the Veteran was informed that the Acting VLJ who conducted his hearing was no longer employed by the Board and was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2011).  In September 2012, the Veteran responded that he would like to appear at a hearing before a VLJ at his local regional office.  

The Board notes that a December 2011 VA FORM (Report of General Information) is of record.  This document reflects that the Veteran now lives in Tampa, Florida.  

As such, the claim must be remanded to allow the RO to schedule the Veteran for another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule the Veteran for a Travel Board hearing before the Board.  The Veteran and his representative should be provided with notice as to the time and place of to report for said hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


